Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Drawings
The drawings submitted by the Applicant on November 19, 2019 are acceptable.
Response to Amendment
Applicant’s Amendment, filed June 16, 2022, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claim 13 has been cancelled.  Claims 1, 7, 11, 12, 17, and 18 have been amended.  Claims 1 and 11 are Independent Claims.
In light of Applicant’s Amendment, the rejection of Claims 1 and 11 for non-statutory double patenting has been withdrawn.
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1 and 11.  Specifically, the prior art does not disclose:
the controller selects a first candidate free block (CFB) from an nth die including an open block among the plurality of dies, selects a second CFB from the other dies except the nth die, and checks whether a difference in program/erase (P/E) cycle count between the first CFB and the second CFB is less than a predetermined threshold value; and
wherein the controller selects destination block candidates from the nth die and stores the selected destination block candidates in the destination block candidate list, when no free blocks are present in the other dies.
Du (PG Pub. No. 2019/0042403 A1) discloses excluding data writes from the last die, which the Examiner considers patentably indistinguishable from an “nth” die.  (see Du, paragraph [0030]).  However, Du contemplates excluding data writes from the last die to save the die for parity data.  In addition, Du does not contemplate withholding garbage collection from the last die.
Dependent Claims 2-9, 12, and 14-20, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Sinclair (PG Pub. No. 2011/0138100 A1), which concerns concurrent background and foreground operations in a non-volatile memory array,
Cai (PG Pub. No. 2017/0132125 A1), which concerns selective data recycling in non-volatile memory.
Gopinath (PG Pub. No. 2017/0123972 A1), which concerns garbage collection based on queued and/or selected write commands.
Kanno (PG Pub. No. 2018/0024921 A1), which concerns a memory system executing garbage collection.
Traister (PG Pub. No. 2008/0034174 A1), which concerns non-volatile memory storage systems for phased garbage collection.
Shaharabany (PG Pub. No. 2019/0102110 A1), which concerns a method for scheduling read commands.
Du (PG Pub. No. 2019/0042403 A1), which concerns ordering memory device mapping to reduce contention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161   

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161